Citation Nr: 1642948	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-06 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent from October 1, 2010, to March 6, 2013, for residuals of larynx cancer.

2.  Entitlement to service connection for a heart disability, claimed as ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a videoconference hearing before the Board in September 2016.  In August 2016, the RO contacted the Veteran to determine whether he would appear for the hearing.  The Veteran reportedly indicated that he would attend but questioned why he needed to attend since he was already receiving compensation at the 100 percent rate.  The Veteran did not appear for the hearing.  He has not since provided any reason for his failure to report, nor has he sought to reschedule a hearing before the Board.  Therefore, the Board has assumed that he no longer desires to have a hearing before the Board.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a heart disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  For the period from October 1, 2010, to July 22, 2012, the Veteran's residuals of larynx cancer were manifested by hoarseness with inflammation of cords or mucous membrane; they were not manifested by hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

2.  For the period from July 23, 2012, to May 6, 2013, the Veteran's residuals of larynx cancer were manifested by pre-malignant changes on biopsy; a malignant neoplasm was not present during this period.


CONCLUSIONS OF LAW

1.  For the period from October 1, 2010, to July 22, 2012, the criteria for a disability rating higher than 10 percent for residuals of larynx cancer were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.97, Diagnostic Codes (DCs) 6516, 6819 (2016).

2.  For the period from July 23, 2012, to March 6, 2013, the criteria for a disability rating of 30 percent, but not higher, were met for residuals of larynx cancer.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.97, DCs 6516, 6819 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded an appropriate VA examination in relation to his claim.  In addition, he was afforded an opportunity to testify at a hearing before the Board, but did not report.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's larynx cancer and residuals of larynx cancer are rated under 38 C.F.R. § 4.97, DCs 6516 and 6819, which address larynx disabilities and malignant neoplasms of the respiratory system, respectively.

Under DC 6819, a 100 percent disability rating is warranted for malignant neoplasms of the respiratory system.  The 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, DC 6819 (2016).

Under DC 6516, a 10 percent rating is warranted for hoarseness with inflammation of cords or mucous membrane.  A 30 percent rating is warranted for hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, DC 6516 (2016).

The record shows the Veteran was diagnosed with squamous cell carcinoma of the left vocal cord in situ in February 2010.  He underwent a laser excision procedure in March 2010.  A panendoscopy was performed in August 2010 which found moderate and mild dysplasia in the right and left vocal cords, respectively.  In September 2010, the Veteran was afforded a VA examination, and the examiner found he was free of larynx cancer.  An October 2010 VA otolaryngology note shows normal results, aside from scars due to the previously noted laser excision.  It was noted there was no leukoplakia or masses.  An additional pandenoscopy was performed in February 2011, and the results were noted to be normal.  A fiberoptic examination in September 2011 also showed normal results.  

The Veteran was afforded a VA skin examination in February 2012, and upon a review of the record, the examiner noted there was no evidence the Veteran's laryngeal cancer had recurred.  Notably, however, pathology results on July 23, 2012, showed leukoplakia in the right vocal cord, and the Veteran underwent an excision procedure in August 2012.  Vocal cord biopsies in September 2012 showed moderate right vocal cord squamous dysplasia, and the Veteran underwent pulsed potassium-titanyl-potassium (KTP) laser treatment on the leukoplakia mass in October 2012.  A January 2013 note shows there was a slightly more prominent irregularity on the right vocal fold posteriorly.  A February 2013 note shows that vocal cord washing had revealed what was thought to be squamous dysplasia and right vocal cord leukoplakia.  However, no definite lesions or masses were identified.  Finally, vocal cord biopsies performed on March 7, 2013, showed squamous mucosa with high grade dysplasia in the right mid-vocal fold and hyperkeratotic squamous mucosa with carcinoma in situ in the right posterior vocal fold.  It was noted that due to fragmentation of the specimen, superficially invasive squamous cell carcinoma could not be entirely ruled out.

The Board notes the Veteran has been assigned a 100 percent rating for his larynx cancer under DC 6819 for the period between from April 20, 2010, the date of receipt of his claim, and October 1, 2010, the first day of the month following the aforementioned September 2010 VA examination finding that he was free of larynx cancer.  He has also been assigned a 100 percent rating under DC 6819 effective March 7, 2013, the date on which the aforementioned biopsy results again supported a diagnosis of carcinoma.  As such, the Board will determine only whether an evaluation in excess of the currently-assigned 10 percent is warranted during the period from October 1, 2010, to March 6, 2013.

In this regard, the Board notes that the July 23, 2012, pathology results noted above show that he was found to have leukoplakia in the right vocal cord, necessitating an excision procedure and pulsed KTP laser treatment.  The Board notes that leukoplakia is defined as a white patch on a mucous membrane produced by hyperkeratosis of the epithelium.  It is a benign condition but may predispose to development of carcinoma.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1030 (32nd Ed. 2012).  Based on the foregoing, the Board has determined that the July 23, 2012, finding of leukoplakia constitutes a "pre-malignant change" for purposes of DC 6516.  Pursuant to DC 6516, this finding warrants assignment of a 30 percent rating.  However, the Board notes that there is no evidence of pre-malignant changes prior to July 23, 2012, nor is there evidence of hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or a return of the Veteran's squamous cell carcinoma.  As such, assignment of higher than a 10 percent rating prior to July 23, 2012, is not warranted.  The Board also notes that upon a review of the entire record, there is no evidence of a return of the Veteran's squamous cell carcinoma prior to the March 7, 2013.  In this regard, the Board notes that although September 2012, October 2012, January 2013 and February 2013 findings included squamous dysplasia and additional leukoplakia, carcinoma was not again diagnosed until it was shown on vocal cord biopsies performed on March 7, 2013.  Accordingly, the Board finds a rating higher than 30 percent for the period from July 23, 2012, to March 6, 2013, is not warranted.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full credibility, he does not possess the expertise to determine when pre-malignant changes were present and his statements do not otherwise support the assignment of a rating in excess of 10 percent prior to July 23, 2012, or the assignment of rating in excess of 30 percent during the period from July 23, 2012, to March 6, 2013.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In particular, the Board notes that the Veteran has not undergone a total laryngectomy, nor has he reported a constant inability to communicate by speech or to speak above a whisper so a higher rating on either of those bases is not warranted.  
 
The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's larynx cancer residuals, as discussed above, are contemplated by the schedular criteria.  There is no indication that the average impairment from the disability is greater than that contemplated by the assigned ratings, to include the increase granted herein.  The Board has therefore determined that referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

The Board having determined that the Veteran's residuals of larynx cancer warrant a 10 percent rating from October 1, 2010, to July 22, 2012, and a 30 percent rating from July 23, 2012, to March 6, 2013, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a heart disability is decided.

The Veteran submitted the results of a July 2006 cardiac nuclear stress test.  Imaging at that time showed diminished tracer uptake in the proximal and mid-inferoseptal region.  The impression given was that proximal and mid-inferoseptal scarring could not be ruled out, but that there was no clear evidence of reversible ischemia.

The Veteran was afforded a VA cardiology examination in February 2012.  The examiner noted the record showed a cardiac ablation for premature ventricular contractions (PVCs) in 2008, as well as some coronary artery calcifications on radiologic studies.  However, he stated, based upon VA's definition of ischemic heart disease, the Veteran did not have ischemic heart disease, since there was no documented clinically significant ischemia, nor a need for coronary revascularization. 

In a July 2012 letter, the Veteran stated he had previously been told he had damage from a previous heart attack, and that his home healthcare physician had informed him that he did have ischemic heart disease.
 
The Veteran was afforded an additional VA cardiology examination in April 2015.  The examiner noted the Veteran was diagnosed with a ventricular arrhythmia in the 2000s.  The examiner stated the Veteran had a "questionable" nuclear stress test in July 2006 with possible proximal and mid-inferoseptal scars, but no clear evidence of reversible ischemia.  The examiner indicated none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease.  In this regard, the examiner stated there was no clinical data in the Veteran's claims file or medical records to suggest significant coronary artery disease.

The Board first notes the Veteran's indication in his July 2012 letter that he had been diagnosed with ischemic heart disease by his home healthcare physician.  However, it does not appear that the RO undertook any efforts to assist the Veteran in obtaining the private records documenting the diagnosis.

The Board also notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this regard, the Board notes that although the February 2012 and April 2015 VA examiners found the Veteran did not have ischemic heart disease, each noted his past diagnoses of PVCs and/or ventricular arrhythmia.  However, neither examiner provided an opinion as to whether these conditions were related to the Veteran's service, to include his conceded in-service herbicide exposure.  It is unclear, in fact, from the examination reports and the record, whether the Veteran continues to have the arrhythmia condition or any residuals therefrom.  In addition, although the April 2015 examiner acknowledged the Veteran's July 2006 nuclear stress test, he did not explain why he found the test to be "questionable," nor did he explain why the test's findings of myocardial scarring did not indicate a prior myocardial infarction or ischemic heart disease.

For the foregoing reasons, the Board finds a remand is warranted in order to afford the Veteran an additional examination, following efforts to obtain any available treatment records from the Veteran's home healthcare physician.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include any records relating to treatment of the Veteran for a heart disorder by his home healthcare physician.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a cardiologist, to determine the nature and etiology of any heart disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all heart disorders that have been present during the period of the claim.  If the examiner determines no heart disorder has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.

The examiner should specifically confirm or rule out diagnoses of ventricular arrhythmia, myocardial infarction, and ischemic heart disease.  

In this regard, the examiner must address the Veteran's July 2006 cardiac nuclear stress test which showed diminished tracer uptake in the proximal and mid-inferoseptal region, with the impression given that proximal and mid-inferoseptal scarring could not be ruled out. 

If the examiner determines that any heart disorder has been present for any portion of the period of the claim, the examiner should state an opinion with respect to each such disorder as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's active service, to include his presumed in-service herbicide exposure.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


